Title: To George Washington from Brigadier General John Stark, 4 October 1778
From: Stark, John
To: Washington, George


          
            Sir
            Albany 4th October 1778.
          
          I am Informed by Mr Cuyler, that he has Received a Letter from General Bayley, Informing him that he has Received Orders, to Lay up a Large Store of Provisions at Co’os, which in my opinion is by way of a Jobb—I am much Mistaken, if any large Quantity, Can be procured, at that place, & suppose it can, it must be Attended with an amazeing, Needless Expence, firstly there must be a Store Built, to Secure what Provision they may Collect, Secondly there must be a Body of Troops, kept to Guard it, as it is so far advanceed in the Country, that a Scout can come from Can[a]da, & Destroy it any time in the Winter, altho I am not under App[r]ehentions they would Attempt it. Nevertheless it might be Done, more than that, Barracks would be Necessary to Cover the Troops that are on the Guard—but if a Store is thot, Necessary in that Quarter, I think Charlestown No. 4 is the Most proper, & Safe place, from thence it may [be] Transported up the River in Boats at Little Expence, in case it should be wanted.
          I am much Surprised to think that Any large Quantity of Provisions can be Collected in that Country this year, as Colo. Beedle made that his Excuse that he could not Call his pretended Regiment together on that Account & Informed the Commissary that he must Send 
            
            
            
            provisions from this place, to support the Regiment, However I am much of Opinion that the Purchasing of Provisions in that place will Turn out much like the Regiment.
          The Onida Indians has been down to Unendillo & Burnt some part of that Settlement & Taken Several prisoners I enclose you a Copy of Major Cochrans Letter of the particulars. I am Sir with Respect Your Very H[umbl]e Servant
          
            John Stark
          
        